IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-90,899-01


                               IN RE PAUL SALAZAR, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NO. 2014-CR-5303-W1 IN THE 144TH DISTRICT COURT
                              FROM BEXAR COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends, among other things, that the writ record has not been

forwarded to this Court and Respondent has not provided Relator with copies of the documents in

this cause.

       We abated this mandamus application on February 19, 2020 for resolution of several of

Relator’s allegations. We received Respondent’s reply on February 20, 2020. The record establishes

that Respondent sent a copy of the ODI to this Court. However, it does not contain proof of the date

that the State’s attorney received the habeas application as required by Texas Rules of Appellate
                                                                                                         2

Procedure Rule 73.4(b)(1).1 Nor does it reflect that Respondent sent Relator copies of the documents

listed in Rule 73.4(b)(2), which provides that, when any pleadings, objections, motions, affidavits,

exhibits, proposed or entered findings of fact and conclusions of law, or other orders are filed or

made part of the record, the clerk shall send copies to all parties in the case.

       Respondent, the District Clerk of Bexar County, shall forward to this Court proof of the date

the State received Relator’s habeas application. See Rule 73.4(b)(1). Additionally, Respondent will

confirm that Relator has been provided with copies of the documents identified in Rule 73.4(b)(2).

       This motion for leave to file will be held. Respondent shall comply with this order within

thirty days from the date of this order.



Filed: April 1, 2020
Do not publish




       1
          We do not have documentation of the precise date that the State’s attorney received a
copy of the habeas application. We observe, however, that Rule 73.4(b)(5) provides that, on the
181st day from the date of the State’s attorney’s receipt of the application, the district clerk shall
forward the writ record to this Court unless the clerk receives an extension from this Court
pursuant to Rule 73.5. If Respondent transmitted the habeas application to the State’s attorney
when the court received it, and if the State’s attorney received it within a few days of
transmission, the writ record should have been forwarded to this Court in late January or early
February.